UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1940



WILMOT F. O’LOUGHLIN,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHARDT, Commissioner of Social
Security,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
2996-AMD)


Submitted:   March 17, 2004                 Decided:   April 19, 2004


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George M. Chuzi, KALIJARVI, CHUZI & NEWMAN, P.C., Washington, D.C.,
for Appellant. Thomas M. DiBiagio, United States Attorney, Jamie
M. Bennett, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Wilmot F. O’Loughlin appeals from the district court’s

order denying relief on his discrimination action and granting

summary judgment to Social Security Administration Commissioner Jo

Anne B. Barnhardt.    O’Loughlin’s discrimination action was brought

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e

to 2000e-17, and the Age Discrimination in Employment Act of 1967,

29 U.S.C. §§ 621-34 (2000).     This Court reviews a grant of summary

judgment de novo.    Higgins v. E. I. DuPont de Nemours & Co., 863

F.2d 1162, 1167 (4th Cir. 1988).

            O’Loughlin asserts the district court erred in dismissing

his action based on its conclusion he was untimely in initiating

administrative review.       This is meritless.     O’Loughlin fails to

establish   the   Appellee   waived   this   defense,   and   he   fails   to

establish he timely pursued administrative review.            See generally

29 C.F.R. § 1614.105(a)(1)-(2); 29 C.F.R. § 1614.107(b); 29 C.F.R.

§ 1614.604(c); Zipes v. Trans World Airlines, 455 U.S. 385, 393

(1982); Zografov v. Veteran’s Admin. Med. Ctr., 779 F.2d 967,

968-70 (4th Cir. 1985).       He also asserts the Appellee’s stated

nondiscriminatory reason for his nonselection for promotion was

pretextual.    We disagree with O’Loughlin’s position that errors

allegedly committed by the Appellee in the selection process

evinced pretext.      See generally Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 143 (2000).


                                  - 2 -
          Accordingly, we affirm the district court’s order denying

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -